Exhibit 10.1




MAXIM GROUP, LLC

405 Lexington Ave. • New York, NY 10174

Tel (212) 895.3500 • (800) 724·0761 • fax (212) 895·3783 • wwwrnaximgrp.com

New York, NY • Long Island, NY • Red Bank, NJ







November 10, 2009




Mr. Gerald Garcia Jr.

Chairman of the Board

AIMS Worldwide, Inc.

10400 Eaton Place, Suite 203

Fairfax, VA 22030




Re: Letter of Engagement




Dear Mr. Garcia:




The purpose of this engagement letter (the "Agreement") is to outline our
agreement pursuant to which Maxim Group LLC, a New York limited liability
company ("Maxim"), shall be engaged by AIMS Worldwide, Inc., a Nevada
corporation ("AIMS" or the "Company"), as the Company's exclusive advisor to
perform the advisory services set forth herein.




1. Relationship. The Company hereby appoints Maxim as its exclusive advisor with
respect to the identification and evaluation of potential business acquisition
opportunities. In its capacity as exclusive advisor, Maxim will assist the
Company to (i) identify prospective merger and acquisition targets ("Target(s)")
and (ii) negotiate certain agreements between the Company and a Target
concerning the Closing of a "Transaction(s)" (as such terms are defined
hereinafter).




As used in this Agreement, the term "Transaction" shall mean, whether effected
directly or indirectly or in one transaction or a series of transactions, any:
(a) partnership, joint venture, merger, consolidation, reorganization, or other
business combination with a Target(s) pursuant to which the Company, or its
assets and or any of its respective businesses, divisions or products lines are
combined with such Target(s); (b) acquisition by a Target(s) of all or
substantially all of the capital stock or assets of the Company by way of a
tender or exchange offer, option, negotiated purchase, leveraged buyout,
minority investment or partnership, joint or collaborative venture or otherwise;
and (c) acquisition by the Company of some, all or substantially all of the
capital stock or assets, to include product or product lines, of a Target(s) by
way of a tender or exchange offer, option, negotiated purchase, leveraged
buyout, minority investment or partnership, joint or collaborative venture or
otherwise.




2. Contemplated Services to be Rendered. Subject in all instances to the express
understanding, acknowledgements, and agreements provided for herein, Maxim may,
upon the completion of the aforesaid, and in consultation with the Company's
management ("Management"), provide certain or all of the following services to
the Company, but solely as its advisor and with no authority to bind the
Company:




(a) Identify a potential Target(s) for the Company;




(b) Advise the Company on the structuring of a potential Transaction;




(c) Assist the Company in its negotiations with a Target(s) through the
consummation of a Transaction; (hereafter the services contemplated in Section
2(a) through 2(c) shall collectively be referred to as the "Advisory Services)."




In addition to the Advisory Services, in the event of a Closing (as such term is
defined hereafter) of a Transaction, Maxim may, at the Company's request,
provide additional services to the Company, including but not limited to the
following: source, negotiate and structure non-secured financing on behalf of
the Company including, but not limited to senior debt, subordinated debt and/or
equity backed securities. The terms and conditions governing such additional
services, if such services are desired by the Company, shall be memorialized
under a separate agreement.





--------------------------------------------------------------------------------

For the purposes of this Agreement, in order for an entity to be deemed a
Target, the Company must either (i) request Maxim's assistance in pursuing such
entity or (ii) such entity must be first introduced by Maxim (directly or
indirectly) to the Company, and in the event the Company has not been previously
introduced to such such entity, then the Company will approve the entity as a
Target. Maxim will only introduce a Target(s) that has expressed an interest in
pursuing a Transaction with the Company. In the event that the Company
represents to Maxim that it has already been introduced to an entity prior to
Maxim's introduction and does not wish to work with Maxim concerning such
potential Target, then it will inform Maxim via email of such prior
introduction/communication with said entity and such entity will not be
considered as a Target. Upon Maxim's request, the Company agrees to provide
Maxim with any documents /evidentiary materials to demonstrate its prior
relationship with such entity. Subsequent to an entity being deemed a Target,
Exhibit B of this Agreement shall be amended accordingly to memorialize such an
entity being deemed a Target via email or other written communication.




Maxim shall also render such other advice and/or services as may from time to
time be agreed to between the parties. In the event that Maxim undertakes work
that is not provided for herein, such as the rendering of a fairness opinion,
then compensation for such work shall be provided for under separate agreement.
The parties understand and agree that, during the term of this Agreement, Maxim
shall be required to perform only such tasks as may be necessary or appropriate
in connection with the Advisory Services and therefore may not necessarily
perform all the tasks listed above.




The parties further understand that Maxim's tasks may not be limited to those
listed in this paragraph and that additional tasks may be included. The parties
further understand and agree that the Company will not utilize the Advisory
Services performed by Maxim for any purpose other than those stated in this
Agreement, and that the existence of this Agreement and the product of Maxim's
Advisory Services are confidential and shall not in any way be communicated by
the Company or Maxim to any third party(s) interested in engaging in a
Transaction except to the extent that such disclosure is required by law,
including the federal securities laws, rule, regulation or judicial or
administrative process. The parties further understand and agree that the
Advisory Services rendered by Maxim do not include providing a fairness opinion
for use in any filing with the Securities and Exchange Commission or in any
proxy materials to be sent to the Company's shareholders and that the Company
shall not use any of the materials prepared by Maxim for any purpose other than
internal use without the express written consent of Maxim, except to the extent
such use is required by the Company to comply with its obligations under any
law, rule, regulation or judicial or administrative order.




As used in this Agreement, the term "Closing" shall mean the final meeting
between the Company and a Target, at which a Transaction is consummated, the
conveying documents are concluded and the money and the stock, options, warrants
or other securities or rights to acquire stock are transferred.




3. Term of Agreement. This Agreement will terminate one (1) year from the date
first written above, unless earlier terminated pursuant to Section 7 hereof or
extended to another date mutually agreed to in writing by both parties (such
date of termination, the "Termination Date").




4. Success Fee. If during the term of this Agreement a Transaction is
consummated or the Company enters into an agreement regarding a Transaction
(which is subsequently consummated), a fee (the "Success Fee") will be payable
upon the closing of the Transaction to Maxim and equal to:




 -

3.0% of Consideration if Maxim introduces the Target that consummates a
Transaction with the Company;

 -

1.75% of Consideration if Maxim does not introduce the Target that consummates a
Transaction with the Company.




The parties hereto expressly acknowledge and agree that, subject to the terms
and conditions of this Agreement, the Success Fee shall be due to Maxim
simultaneously with the consummation of the applicable Transaction. In addition,
and notwithstanding the earlier termination of this Agreement, for a period of
12 months after termination of this Agreement, Maxim shall be entitled, at the
Closing thereof, to the full Success Fee if the Company initiates and/or
consummates any Transaction with any Target on Exhibit B (the "Tail Period").




For the purposes hereof, the term "Consideration" shall mean the total amount of
any and all consideration paid to a Target or received by the Company or any
other person or entity in connection with the consummation of a Transaction.
Consideration shall include, without limitation, any cash, securities,
promissory notes or other debt instruments, real or personal property, tangible
assets, intangible assets, shares, options, warrants, earn-out structures,
escrow payments, employee or management contracts or options in excess of market
compensation, any payments in consideration for any non-compete covenants,
future contractual or contingent payments, the assumption or repayment of
indebtedness (as defined under U.S. generally accepted accounting principles)
and all other consideration paid or to be paid in connection with the
Transaction.





2




--------------------------------------------------------------------------------

For the purposes of calculating the Success Fee, any property, whether tangible
or intangible, shall be valued either at the fair market value as of the date of
the Closing or by Maxim, subject to consent and approval by the Company, which
consent and approval shall not be unreasonably withheld. Any deferred
consideration based upon some future contingency, such as without limitation
future earnings or the exercise of an option, payable subsequent to the date of
the Closing, shall be subject to the Success Fee set forth herein and shall be
payable if and when such deferred consideration is paid. The value of any such
property paid as deferred consideration shall be determined as above, except
that the value shall be as of the day the deferred consideration is paid.




5. Expenses. In addition to the Success Fee payable hereunder, and regardless of
whether any Transaction is proposed or consummated, the Company shall reimburse
Maxim for all pre-approved reasonable travel, food, lodging and other
out-of-pocket expenses incurred in connection with the services performed by
Maxim pursuant to this Agreement promptly after submission of such properly
evidenced expenses to the Company. Invoices shall be due twenty (20) days from
the date of the invoice. All expenses must be approved in writing by the
Company, and Maxim may not incur more than an aggregate $5,000 of expenses
without the Company's prior written approval.




6. Independent Contractor. The parties agree that Maxim shall act solely as an
independent contractor under this Agreement. Maxim is not authorized to make any
representations, warranties, covenants or commitments of any nature whatsoever
on behalf ofthe Company.




7. Termination. The Company or Maxim may terminate this Agreement at any time
upon thirty (30) days prior written notice to the other party; provided that
this Agreement shall terminate immediately if either Maxim or the Company
materially breaches this Agreement and such breach is not cured within five (5)
business days of written notice from the Company and/or Maxim that specifies the
nature of such breach. In the event of a termination not caused by a breach by
Maxim, Maxim shall be entitled to receive all amounts due through the
Termination Date or afterwards to the extent provided in Sections 4 and 5
hereof. In the event of a termination caused by a breach by Maxim, Maxim shall
be entitled to receive all amounts through the Termination Date to the extent
provided in Sections 4 and 5, but shall not be entitled to any further
compensation or other amounts under this Agreement.




8. Indemnification; Contribution. T he Company agrees to provide indemnification
and contribution to Maxim and certain other parties, in accordance with the
terms set forth on Exhibit A attached hereto, which terms are incorporated
herein by this reference. Maxim's aggregate liability to all parties in
connection with the Transaction or its services hereunder shall be limited to
and shall not exceed the aggregate fees actually received by Maxim hereunder.




9. Information; Confidentiality. During the term of this Agreement, the Company
agrees to cooperate with Maxim and to furnish, or cause to be furnished, to
Maxim, any and all information and data concerning the Company and a Transaction
that Maxim deems appropriate to a Transaction with a Target (the "Information").
The Company also agrees that Maxim may, at any time, contact any Targets for any
information relating to any potential Transaction.




The Company represents and warrants that all Information provided to Maxim or
officers, employees, legal counsel, accountants, agents or representatives will
be complete and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein not misleading in the light of the circumstances under
which such statements are made. The Company further represents and warrants that
any projections and information provided to Maxim (including the Information) or
to any Target will have been prepared in good faith and will be based upon
assumptions which, in light of the circumstances under which they were made, are
reasonable. The Company acknowledges and agrees that in rendering its services
hereunder, Maxim will be using and relying on such Information (and information
available from public sources and other sources deemed reliable by Maxim)
without independent verification thereof by Maxim or independent appraisal by
Maxim of any of the Company's assets. Maxim does not assume responsibility for
the accuracy or completeness of the Information.




The Company agrees that any information or advice rendered by Maxim or its
representatives in connection with its engagement hereunder is solely for the
Company's confidential use in connection with its evaluation of a Transaction.
Except as otherwise required by law, the Company will not, and will not permit
any third party to, disclose or otherwise refer to such advice or information
without Maxim's prior written consent.




Except as contemplated by the terms hereof or as required by applicable law,
rule, regulation or judicial or administrative process, Maxim shall keep
confidential all non-public Information provided to it by or on behalf of the
Company. For purposes of this paragraph, the term Information shall not include
information that: (a) is, at the time of disclosure, or subsequently enters the
public domain without a breach by Maxim of any obligation owed to the Company;
(b) became known to Maxim prior to the Company's disclosure of such Information
to Maxim; (c) became known to Maxim from a source other than the Company, and
other than by the breach of an obligation of confidentiality owed to the
Company; (d) is disclosed by the Company to a third party without restrictions
on its disclosure; or (e) is independently developed by Maxim. The Company
acknowledges and agrees that this Agreement and the terms of this Agreement are
confidential and will not be disclosed to anyone other than the officers and
directors of the Company and the Company's accountants and legal counsel.





3




--------------------------------------------------------------------------------

10. Certain Representations and Warranties of the Company. The Company
represents and warrants to Maxim that: (a) it is not obligated to pay a finder's
fee to any person or entity in connection with the introduction of the Company
to Maxim; and (b) neither the execution of this Agreement nor the consummation
of any Transaction contemplated by this Agreement will conflict with or result
in a breach of any of the terms and provisions of, or constitute a default (or
an event which with notice or the lapse of time, or both, would constitute a
default) under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to any oral or
written agreement, understanding or arrangement to which the Company or its
affiliates is a party.




11. Disclaimers. The Company agrees that any and all decisions, acts, actions,
or omissions with respect to Target(s) and any Transaction(s) shall be the sole
responsibility of the Company and Management, and that the performance by Maxim
of services hereunder will in no way expose Maxim to any liability for any such
decisions, acts, actions or omissions ofthe Company or Management.




12. Choice of Law; Attorney's Fees; Waiver of Jury Trial. This Agreement shall
be governed by the internal laws of the State of New York, without regard to
conflict of laws principles. Each of Maxim and the Company further agrees to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding and agrees that service of process upon the
Company mailed by certified mail to the Company's address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon Maxim mailed by certified mail
to Maxim's address shall be deemed in every respect effective service process
upon Maxim, in any such suit, action or proceeding. If any party to this
Agreement brings an action directly or indirectly based upon this Agreement or
the matters contemplated hereby, the prevailing party shall be entitled to
recover, in addition to any other appropriate amounts, its reasonable costs and
expenses in connection with such proceeding, including, but not limited to
reasonable attorneys' fees and court costs. Any right to trial by jury with
respect to any law suit, claim or other proceeding arising out of or relating to
this Agreement or the services to be rendered by Maxim hereunder is expressly
and irrevocably waived by the parties hereto.




13. Parties. Nothing in this Agreement, expressed or implied, is intended to
confer or does confer on any person or entity other than the parties hereto and
their respective successors and assigns and, to the extent expressly set forth
herein, the Indemnified Persons (as defined on Exhibit A hereto), any rights or
remedies under or by reason of this Agreement or as a result of the services to
be rendered by Maxim hereunder.




14. Severability. In the event that any term or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fail on account thereof. It is further agreed that if anyone or more of such
paragraphs or provisions shall be judged to be void as going beyond what is
reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.




15. Review by Counsel. This Agreement has been reviewed by the signatories
hereto and their counsel. There shall be no construction of any provision
against either party hereto because this Agreement was drafted by either
particular, and the parties waive any statute or rule of law to such effect.




16. Survival of Certain Provisions. The provisions of Sections 4, 5, 8, 10, 11,
12, 13, 14, and this Section 16 shall survive any termination of this Agreement.




17. Entire Agreement. This Agreement and the schedule hereto sets forth the
entire understandings of the parties relating to the subject matter hereof and
supersedes and cancels any prior or contemporaneous communications,
understandings or agreements between the parties hereto.




18. Modification. This Agreement may not be altered, amended, changed, or
modified, nor can any of its provisions be waived, except by written amendment
signed by both parties hereto.




19. Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which, when taken together, shall constitute one and the same
agreement.





4




--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement with respect to the matters
addressed herein, please so confirm by signing and returning one copy of this
letter to Maxim Group LLC. Your signature below shall indicate the Company's
agreement to the terms hereof. We are delighted to accept this engagement and
very much look forward to working with you.







Sincerely,




/s/ Karl Brenza

Karl Brenza

Managing Director, Investment Banking

 

/s/ Clifford Teller

Clifford Teller

Executive Director, Investment Banking

 

 

AGREED TO AND ACCEPTED:

AIMS Worldwide, Inc.

 

/s/ Gerald Garcia, Jr.

Gerald Garcia, Jr.

Chief Executive Officer








5




--------------------------------------------------------------------------------

Exhibit A to Maxim Group Agreement




INDEMNIFICATION AND CONTRIBUTION




This Exhibit A is a part of and incorporated into that certain letter agreement
(together, the "Agreement"), dated November 6, 2009.




(a) If Maxim or any employee, agent, officer, director, attorney, shareholder or
any person who controls Maxim (any or all of the foregoing, hereinafter an
"Indemnified Person") becomes involved in any capacity in any legal or
administrative action, suit, proceeding, investigation or inquiry, regardless of
the legal theory or the allegations made in connection therewith, directly or
indirectly in connection with, arising out of, based upon, or in any way related
to: (i) this Agreement; (ii) the services that are the subject of this
Agreement; (iii) any document or information, whether verbal or written,
referred to herein or supplied to Maxim; (iv) the breach of the representations,
warranties, agreements or covenants by the Company set forth in the Agreement;
(v) Maxim's involvement in a Transaction or any part thereof; (vi) any filings
made by or on behalf of any party with any governmental agency in connection
with a Transaction; or (vii) a Transaction, the Company will on demand, to the
extent permitted by applicable law, advance or pay promptly, on behalf of each
Indemnified Person, reasonable attorneys' fees and other expenses and
disbursements (including, but not limited to, the cost of any investigation and
related preparation) as they are incurred by the Indemnified Person. The Company
also indemnifies and holds harmless each Indemnified Person against any and all
losses, claims, damages, liabilities, costs and expenses (including, but not
limited to, reasonable attorneys' fees, disbursements and court costs, and costs
of investigation and preparation) ("Losses") to which such Indemnified Person
may become subject in connection with any such matter.




(b) If for any reason the foregoing indemnification is determined to be
unavailable to any Indemnified Person or insufficient fully to indemnify any
such person, then the Company will contribute to the amount paid or payable by
such person as a result of any such Losses in such proportion as is appropriate
to reflect: (i) the relationship between Maxim's fee on the one hand and the
aggregate value of the Transaction on the other hand, or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, not only such
relative benefit but also the relative fault of the other participants in the
Transaction, on the one hand, and Maxim and the Indemnified Persons on the other
hand, and any other relevant equitable considerations in connection with the
matters as to which such Losses relate; provided, however that in no event shall
the amount to be contributed by all Indemnified Persons in the aggregate exceed
the amount of the fees actually received by Maxim pursuant to the Agreement.




(c) Any Indemnified Person shall have the right to employ such person's own
separate counsel in any such action, at the Company's expense, and such counsel
shall have the right to have charge of such matters for such person.




(d) The indemnification obligations hereunder shall not apply to any Losses that
are finally judicially determined on the merits (and not subject to appeal) to
have been material and caused primarily by the gross negligence or willful
misconduct on the part of Maxim or such Indemnified Person.




(e) The Company agrees that it will not settle, compromise or discharge any
suit, claim, litigation, threatened litigation or threatened claim arising out
of, based upon, or in any way related to the Transaction and to which any
Indemnified Person is or may reasonably be expected to be a party, unless and
until the Company have obtained a written agreement, approved by the applicable
Indemnified Person (which shall not be unreasonably withheld) and executed by
each party to such proposed settlement, compromise or discharge, releasing Maxim
and each Indemnified Person from any and all liability. Maxim agrees that it
will not settle, compromise, or discharge any such suit, claim, litigation, or
threatened claim without the prior written consent of the Company, which will
not be unreasonably withheld.




(f) The Company's obligations under this Section shall be in addition to any
liability that the Company or any other person may otherwise have to Maxim or
any Indemnified Person. The foregoing provisions shall be enforceable by each
Indemnified Person and such person's heirs, representatives and successors, and
shall survive any termination of this Agreement or the completion of services
hereunder.




(g) The provisions of this Exhibit A shall apply to the Agreement and any
modification thereof and shall remain in full force and effect regardless of any
termination or the completion of Maxim's services under the Agreement.





6


